Title: Notes on Evidence Needed in Scott v. Jefferson and Harrison, [before 11 July 1812]
From: Jefferson, Thomas
To: 


          before 11 July 1812 
          Proofs to be obtained.
          
            
              
               Martin. Wm P. copy of entry of 1789.
            
            
              
               Stith’s handwriting. Martin Steptoe 
            
            
              
              his rect and account.
            
            
              ✓
              patent. office copy.
            
            
              
              Scott’s lre & handwriting.
            
            
              
              his offer. Whittington 
            
            
              
              proceedings at the resurvey. Martin.
            
            
              
              Whittington. Griffin. 
            
            
              
              loss of entries in Clk’s office. Steptoe.
            
            
              
              assurances of Scott’s agent at Inquest if I would not prosecute for trespass
            
          
          
          Exhibits.
          
            
              ✓
              Stith’s rect for the purchase money
            
            
              ✓
              Stith’s rect of the fee for the survey.
            
            
              —
              Certificate of Scott’s entry of 1789.
            
            
              ✓
              Certificate of survey of Dec. 23. 1795.
            
            
              ✓
              Land warrant. copy.
            
            
              ✓
              patent of 1797.
            
            
              ✓
              Scott’s letter of Nov. 15. 1796.
            
            
              ✓
              Scott’s survey of Dec. 26. 03.
            
            
              ✓
              Resurvey of Nov. 15. 09.
            
          
        